


Exhibit 10.10

 

Execution Copy

 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

Dated as of July 1, 2008

 

By and Among

 

BANK OF AMERICA, N.A.,
AS COLLATERAL AGENT

 

And

 

BANK OF AMERICA, N.A., AS ADMINISTRATIVE AGENT UNDER THE CREDIT
FACILITY AGREEMENT ON BEHALF OF THE SECURED LENDER PARTIES



And

 

THE INSTITUTIONAL INVESTORS LISTED ON SCHEDULE 1 HERETO, AS NOTEHOLDERS

 

 

WITH RESPECT TO INDEBTEDNESS ISSUED BY KAPSTONE KRAFT PAPER CORPORATION

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

SECTION

 

HEADING

 

PAGE

 

 

 

 

 

SECTION 1.

Definitions

 

2

 

 

 

 

 

Section 1.1.

 

Definitions

 

2

 

Section 1.2.

 

Effectiveness of this Agreement

 

7

 

 

 

 

 

 

SECTION 2.

Relationships Among Secured Parties

 

7

 

 

 

 

 

Section 2.1.

 

Equal and Ratable Sharing of Collateral

 

7

 

Section 2.2.

 

Restrictions on Actions

 

8

 

Section 2.3.

 

Representations and Warranties

 

10

 

Section 2.4.

 

Cooperation; Accountings

 

10

 

Section 2.5.

 

Termination Note Agreement, Credit Facility Agreement or Franchise Loan Facility
Agreement

 

10

 

 

 

 

 

 

SECTION 3.

Appointment and Authorization of Collateral Agent

 

10

 

 

 

 

SECTION 4.

Agency Provisions

 

11

 

 

 

 

 

Section 4.1.

 

Delegation of Duties

 

11

 

Section 4.2.

 

Exculpatory Provisions

 

12

 

Section 4.3.

 

Reliance by Collateral Agent

 

12

 

Section 4.4.

 

Knowledge or Notice of Default or Event of Default

 

12

 

Section 4.5.

 

Non-Reliance on Collateral Agent and Other Creditors

 

13

 

Section 4.6.

 

Indemnification

 

13

 

Section 4.7.

 

Collateral Agent in Its Individual Capacity

 

15

 

Section 4.8.

 

Successor Collateral Agent

 

15

 

 

 

 

 

 

SECTION 5.

Actions by the Collateral Agent

 

16

 

 

 

 

 

Section 5.1.

 

Duties and Obligations

 

16

 

Section 5.2.

 

Notification of Default

 

16

 

Section 5.3.

 

Exercise of Remedies

 

16

 

Section 5.4.

 

Changes to Security Documents

 

17

 

Section 5.5.

 

Release of Collateral

 

17

 

Section 5.6.

 

Other Actions

 

17

 

Section 5.7.

 

Cooperation

 

17

 

Section 5.8.

 

Distribution of Proceeds

 

18

 

Section 5.9.

 

Authorized Investments

 

19

 

Section 5.10.

 

Determination of Amount of Senior Secured Obligations

 

19

 

Section 5.11.

 

Reinstatement

 

20

 

 

 

 

 

 

SECTION 6.

Bankruptcy Proceedings

 

21

 

 

 

 

SECTION 7.

Miscellaneous

 

21

 

--------------------------------------------------------------------------------


 

 

Section 7.1.

 

Creditors; Other Collateral

 

21

 

Section 7.2.

 

Marshalling

 

22

 

Section 7.3.

 

Consents, Amendments, Waivers

 

22

 

Section 7.4.

 

Governing Law

 

22

 

Section 7.5.

 

Parties in Interest

 

22

 

Section 7.6.

 

Counterparts

 

22

 

Section 7.7.

 

Termination

 

23

 

Section 7.8.

 

Notices

 

23

 

--------------------------------------------------------------------------------


 

ATTACHMENTS TO INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT:

 

Schedule 1 — Information relating to the Noteholders

 

Exhibit A — List of Security Documents

 

--------------------------------------------------------------------------------


 

INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT

 

THIS INTERCREDITOR AND COLLATERAL AGENCY AGREEMENT dated as of July 1, 2008
(this “Agreement”), is entered into by and among (i) Bank of America, N.A., in
its capacity as Collateral Agent (as hereinafter defined), (ii) Bank of America,
N.A., in its capacity as administrative agent (the “Credit Facility Agent”)
under the Credit Facility Agreement (as hereinafter defined) on behalf of itself
and each of the Secured Lender Parties (as hereinafter defined), (iii) each of
the institutional investors listed on Schedule 1 attached hereto (together with
their respective successors and assigns, each a “Noteholder” and collectively,
the “Noteholders”), (iv) the Company (as hereinafter defined) and (v) the
Guarantors (as hereinafter defined).

 

RECITALS:

 

A.    KapStone Kraft Paper Corporation, a Delaware corporation (the “Company”),
is concurrently herewith entering into that certain Note Purchase Agreement
dated as of July 1, 2008 (as amended, supplemented or restated from time to
time, the “Note Agreement”) with the institutional investors listed on Schedule
1 attached thereto, (the “Holders”) pursuant to which the Holders are purchasing
from the Company those certain 8.30% senior secured notes due 2015 in the
original aggregate principal amount of $40,000,000 (as amended, supplemented or
restated from time to time, the “Private Placement Notes”).

 

B.    The Company has heretofore entered into that certain Credit Agreement
dated as of June 12, 2008 with the Credit Facility Lenders and the Credit
Facility Agent (as amended, supplemented or restated from time to time, the
“Credit Facility Agreement”), pursuant to which the Credit Facility Lenders may
from time to time make certain extensions of credit to the Company in an
aggregate amount not to exceed $515,000,000.

 

C.    The obligations of the Company to the Noteholders under the Note Agreement
and the Private Placement Notes and the other Note Documents, the obligations of
the Company to the Credit Facility Lenders, the Credit Facility Agent and the
other Secured Lender Parties under the Credit Facility Agreement and the other
Credit Facility Loan Documents (as hereinafter defined), and the other Senior
Secured Obligations (as hereinafter defined), if any, will be secured equally
and ratably by the Collateral (as hereinafter defined) pursuant to certain
documents set forth on Exhibit A hereto and the other Security Documents and
administered in accordance with the terms and conditions hereof and thereof. 
The Noteholders, and the Credit Facility Agent on behalf of the Secured Lender
Parties desire to appoint Bank of America, N.A. as the collateral agent (the
“Collateral Agent”) to act on behalf of the Noteholders and the Secured Lender
Parties regarding the Collateral, all as more fully provided herein.  The
parties hereto have entered into this Agreement to, among other things, further
define the rights, duties, authority and responsibilities of the Collateral
Agent and the relationship between the Noteholders, and the Secured Lender
Parties regarding their equal and ratable interests in the Collateral.

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the sufficiency and receipt of which are hereby acknowledged, the
parties hereto hereby agree as follows:

 

SECTION 1.           DEFINITIONS.

 

Section 1.1.           Definitions.  The following terms shall have the meanings
assigned to them below in this Section 1.1 or in the provisions of this
Agreement referred to below:

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.  “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise.  “Controlling” and
“Controlled” have meanings correlative thereto.

 

“Agreement” is defined in the preamble hereof, and shall include such agreement
as amended, restated, supplemented or otherwise modified in accordance with its
terms.

 

“Bankruptcy Proceeding” shall mean, with respect to any Person, a general
assignment by such Person for the benefit of its creditors, or the institution
by or against such Person of any proceeding seeking relief as debtor, or seeking
to adjudicate such Person as bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment or composition of such Person or its debts, under any
law relating to bankruptcy, insolvency, reorganization or relief of debtors, or
seeking appointment of a receiver, trustee, custodian or other similar official
for such Person or for any substantial part of its property.

 

“Business Day” shall mean any day other than a Saturday, a Sunday or a day on
which commercial banks in Chicago, Illinois, New York, New York or Charlotte,
North Carolina are required or authorized to be closed.

 

“Cash Equivalent Investments” shall mean, (a) direct obligations of the United
States Government or any agencies thereof and obligations guaranteed by the
United States Government, in each case having remaining terms to maturity of not
more than 30 days; and (b) certificates of deposit, time deposits and
acceptances, having remaining terms to maturity of not more than 60 days issued
by United States banks which have a combined capital and surplus of at least
$1,000,000,000 and having an “A” rating or better assigned thereto by Standard &
Poor’s Ratings Group, a Division of The McGraw Hill Companies, Inc. or Moody’s
Investors Service, Inc.

 

“Cash Management Agreements” shall mean the Cash Management Agreements under and
as defined in the Credit Facility Agreement.

 

“Collateral” shall mean all collateral under, and cash received in respect of,
the Security Documents.

 

“Collateral Agent” shall be the party identified as such in the Recitals hereof,
and its successors and permitted assigns.

 

2

--------------------------------------------------------------------------------


 

“Commitment” means the “Commitment” under and as defined in the Credit Facility
Agreement as in effect on the date hereof.

 

“Company Proceeds” shall have the meaning assigned thereto in Section 2.1(c).

 

“Credit Facility Agent” shall have the meaning assigned thereto in the Recitals
hereof, and shall include its successors and permitted assigns.

 

“Credit Facility Agreement” shall have the meaning assigned thereto in the
Recitals hereof.

 

“Credit Facility Agreement Obligations” shall mean the “Obligations” under and
as defined in the Credit Facility Agreement as in effect on the date hereof.

 

“Credit Facility Loan Documents” mean the “Loan Documents” under and as defined
in the Credit Facility Agreement as in effect on the date hereof.

 

“Credit Facility Lenders” shall mean the financial institutions from time to
time party to the Credit Facility Agreement as Lenders thereunder and as defined
therein and their successors and permitted assigns.

 

“Credit Facility Notes” shall mean the “Notes” under and as defined in the
Credit Facility Agreement as in effect on the date hereof.

 

“Creditor” shall mean any one of the Noteholders or the Secured Lender Parties,
but, in each case, only in such capacity, and any successors and permitted
assigns to the interests in the Senior Secured Obligations owing to any such
Person in such capacity.

 

“Default” shall mean any event or condition, the occurrence of which would, with
the lapse of time or the giving of notice, or both, constitute an Event of
Default.

 

“Default Notice” shall have the meaning assigned thereto in Section 5.2.

 

“Disallowed Obligations” shall have the meaning assigned thereto in
Section 5.10(b).

 

“Enforcement Event” shall mean (a) the commencement of a Bankruptcy Proceeding
with respect to the Company or any Subsidiary, (b) the acceleration of the
obligations pursuant to the Private Placement Notes or Private Placement Note
Purchase Agreement or the Credit Facility Agreement Obligations or (c) the
exercise of any remedy by the Collateral Agent against the Company or any
Subsidiary with respect to the Collateral.

 

“Event of Default” shall mean any event or occurrence which would constitute an
“Event of Default” under the terms of the Note Agreement, the Credit Facility
Agreement  or any Security Document.

 

“Financing Documents” means the Credit Facility Loan Documents and the Note
Documents.

 

3

--------------------------------------------------------------------------------


 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guaranties” shall mean each of the Guaranty (as defined in the Credit Facility
Agreement and the Guaranty Agreement (as defined in the Note Agreement), as
applicable) as each is in effect on the date hereof and as each may be amended,
restated, supplemented, replaced or otherwise modified in accordance with the
terms thereof.

 

“Guarantors” shall mean the “Guarantors” under and as defined in the Credit
Facility Agreement and/or the Note Agreement, as applicable.

 

“Hedging Agreements” shall mean the Secured Hedge Agreements under and as
defined in the Credit Facility Agreement.

 

“Indemnity Share” shall have the meaning assigned thereto in Section 4.6.

 

“L/C Issuer” shall mean the L/C Issuer under and as defined in the Credit
Facility Agreement, and shall include any successor thereof.

 

“Letter of Credit Collateral Account” shall have the meaning assigned thereto in
Section 5.8 hereof.

 

“Letter of Credit Exposure” shall mean, at any time and without duplication, the
sum of (a) the aggregate undrawn portion of all uncancelled and unexpired
Letters of Credit and (b) the aggregate unpaid reimbursement obligations of the
Company in respect of drawings under any Letter of Credit.

 

“Letters of Credit” shall mean all Letters of Credit issued under or pursuant to
the Credit Facility Agreement.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

“Majority Creditors” shall mean Creditors holding more than 50% of the sum of
(a) the aggregate outstanding principal amount of the indebtedness evidenced by
the Private Placement Notes and (b) Total Outstandings (as defined in the Credit
Facility Agreement).

 

“Non-Indemnifying Creditor” shall have the meaning assigned thereto in
Section 4.6.

 

“Note Agreement” shall have the meaning assigned thereto in the Recitals hereof.

 

4

--------------------------------------------------------------------------------


 

“Note Documents” shall mean the Note Agreement, the Private Placement Notes and
all other “Transaction Documents” under and as defined in the Note Agreement as
in effect on the date hereof.

 

“Noteholders” shall mean the parties identified as such in the Recitals hereof,
and their successors and permitted assigns.

 

“Notice of Default” shall mean a notice pursuant to Section 5.2 hereof from the
Collateral Agent to the Creditors of the occurrence of an Event of Default.

 

“Outstanding Amount” shall have the meaning assigned thereto in the Credit
Facility Agreement as in effect on the date hereof.

 

“Person” means any natural person, corporation, partnership, trust, limited
liability company, association, Governmental Authority or unit, or any other
entity, whether acting in an individual, fiduciary or other capacity.

 

“Preferential Amount” shall mean, with respect to any Creditor, an amount equal
to (a) the outstanding principal amount of any Loans under the Credit Facility
Agreement owed to such Creditor, the outstanding principal amount of any Private
Placement Notes held by such Creditor, the outstanding amount of such Creditor’s
Letter of Credit Exposure and/or the outstanding amount of all obligations of
the Company or any of its Affiliates owed to such Creditor in respect of any
Cash Management Agreements on the date of the occurrence of the Sharing Date
with respect to an Enforcement Event, less (b) the outstanding principal amount
of any Loans under the Credit Facility Agreement owed to such Creditor, the
outstanding principal amount of any Private Placement Notes held by such
Creditor, the outstanding amount of such Creditor’s Letter of Credit Exposure
and/or the outstanding amount of all obligations of the Company or its
Affiliates owed to such Creditor in respect of any Cash Management Agreement on
the date of such Enforcement Event.

 

“Requisite Creditors” shall mean (a) the Noteholders holding obligations under
the Private Placement Notes, the approval of which is required to approve any
contemplated amendment or modification of, termination or waiver of any
provision of or consent to any departure from the terms of this Agreement under
the terms of the Note Agreement and (b) the Credit Facility Lenders the approval
of which is required to approve any contemplated amendment or modification of,
termination or waiver of any provision of or consent to any departure from the
terms of this Agreement under the terms of the Credit Facility Agreement, in
each case, voting as a separate class.

 

“Returned Amount” shall have the meaning assigned thereto in Section 5.11.

 

“Secured Lender Parties” shall mean the Credit Facility Agent, the L/C Issuer,
the Credit Facility Lenders and any Hedge Bank (as defined in the Credit
Facility Agreement) and any Cash Management Bank (as defined in the Credit
Facility Agreement).

 

“Security” shall have the same meaning as in Section 2(1) of the Securities Act
of 1933, as amended.

 

5

--------------------------------------------------------------------------------

 

 

 

“Security Documents” shall mean the documents set forth on Exhibit A hereto
including all agreements, documents and instruments relating to, arising out of,
or in any way connected with any of the foregoing documents or granting to the
Collateral Agent Liens to secure the Senior Secured Obligations, whether now or
hereafter executed, each as amended or amended and restated in conjunction
herewith, or as may be amended, restated, replaced, supplemented or otherwise
modified from time to time hereafter in accordance with the terms hereof. 
Security Documents shall not include the Note Agreement, the Private Placement
Notes, the Credit Facility Notes or the Credit Facility Agreement.

 

“Senior Secured Obligations” shall mean collectively (a) the indebtedness,
obligations and liabilities of the Company and its Affiliates (including,
without limitation, the Guarantors) to the Noteholders under the Note Documents
(including, but not limited to, all unpaid principal of, and the
Yield-Maintenance Amount, if any, and accrued and unpaid interest on, the
Private Placement Notes) and (b) the indebtedness, obligations and liabilities
of the Company and its Affiliates (including, without limitation, the
Guarantors) to the Secured Lender Parties under the Credit Facility Loan
Documents (including, but not limited to, all amounts owed in respect of Secured
Hedge Agreements or Cash Management Agreements of the Company or its Affiliates
owing to a Credit Facility Secured Creditor or any of its Affiliates) and any
other Credit Facility Agreement Obligation, in each case whether now existing or
hereafter arising, joint or several, direct or indirect, absolute or contingent,
due or to become due, matured or unmatured, liquidated or unliquidated, arising
by contract, operation of law or otherwise, and all obligations of the Company
and their Affiliates to the Creditors arising out of any extension, refinancing
or refunding of any of the foregoing obligations.

 

“Sharing Date” with respect to an Enforcement Event shall mean the earliest date
on or prior to the date of such Enforcement Event (a) on which a Sharing Event
occurred and (b) on each date after which, until the date of such Enforcement
Event, one or more Sharing Events were in effect.

 

“Sharing Event” shall mean the delivery to the Collateral Agent or the
Credit Facility Agent of written notice (which notice the Collateral Agent or
the Credit Facility Agent, as the case may be, shall promptly forward to each
Creditor or to such Creditor’s agent or representative) of, or the actual
knowledge of the Collateral Agent or the Credit Facility Agent of, (a) the
occurrence of any Specified Event of Default, or (b) any refusal by any Secured
Lender Party to make any loan under the Credit Facility Agreement or issue any
Letter of Credit requested by the Company, either when obligated to do so under
the Credit Facility Agreement or on the grounds that an Event of Default has
occurred or that a representation or warranty of the Company is not true as of
the date of the requested loan or Letter of Credit where such loan or issuance
would not cause the Company to exceed the limitations set forth in Section 2.01
or 2.03 of the Credit Facility Agreement, so long as such refusal continues for
a period of at least three (3) consecutive Business Days. Any Sharing Event
occurring under clause (b) shall be deemed to have ceased to be in effect at
such time as the Secured Lender Parties make loans and issue Letters of Credit
under the Credit Facility Agreement as requested by the Company.

 

“Specified Event of Default” shall mean (a) any default in any payment of any
Senior Secured Obligation when due, (b) an Event of Default described in
Section 8.01(d) of the Credit Facility Agreement or clause (vii) of paragraph 7A
of the Note Agreement, or (c) an Event of

 

6

--------------------------------------------------------------------------------


 

Default described in clause 8.01(e)(i) of the Credit Facility Agreement or
clause (v) of paragraph 7A of the Note Agreement, provided that any Specified
Event of Default which occurs under this clause (c) shall, unless otherwise
agreed by the Credit Facility Agent and the Required Holders (as defined in the
Note Agreement), be deemed to have ceased to be in effect if such Specified
Event of Default has been cured or waived (in accordance with the provisions of
the Credit Facility Agreement and/or the Note Agreement, as applicable) or if,
within 365 days of the occurrence thereof, no Enforcement Event, Sharing Event
described in clause (b) of the definition thereof, or Specified Event of Default
described in clause (a) or (b) of this definition has occurred.

 

“Subsidiary” shall mean, as to any Person, any corporation, association or other
business entity in which at least a majority of the outstanding voting
securities shall be beneficially owned, directly or indirectly, by such Person. 
Unless the context otherwise clearly requires, any reference to a “Subsidiary”
is a reference to a Subsidiary of the Company.

 

“Yield-Maintenance Amount” shall have the meaning assigned thereto in the Note
Agreement as in effect on the date hereof.

 

Section 1.2.                                Effectiveness of this Agreement. 
The effectiveness of this Agreement is conditioned upon the execution and
delivery of (a) this Agreement by the Collateral Agent, the Noteholders and the
Credit Facility Agent, (b) the Note Agreement by each of the parties thereto and
the Private Placement Notes by the Company, (c) the Credit Facility Agreement by
each of the parties thereto and (d) the Security Documents by each of the
parties thereto that are necessary for such agreements to be legally effective.

 

SECTION 2.                                RELATIONSHIPS AMONG SECURED PARTIES.

 

Section 2.1.                                Equal and Ratable Sharing of
Collateral.

 

(a)                                  The equal and ratable sharing of Collateral
by the Creditors as provided for by this Agreement shall not be altered or
otherwise affected by any amendment, modification, supplement, extension,
renewal, restatement or refinancing of any of the Note Agreement, the Credit
Facility Agreement or the institution of any Bankruptcy Proceeding unless
expressly agreed to in writing by the Requisite Creditors.

 

(b)                                 Notwithstanding the order or time of
attachment of, or the order, time, or manner of perfection or the order or time
of filing or recordation of any document or instrument, or other method of
perfecting any Lien which may have heretofore been, or may hereafter be, granted
to, or created in favor of, any Creditor (in its capacity as such) in any
property or assets included or intended to be included in the Collateral, and
notwithstanding any conflicting terms or conditions which may be contained in
any Financing Document or Security Document and notwithstanding any provision of
the Uniform Commercial Code (as in effect in any applicable jurisdiction) or
other applicable law, the Collateral Agent shall have a senior priority lien on
and security interest in the Collateral.  No Creditor (in its capacity as such)
shall have apart from its interest as provided herein and in the Security
Documents, (i) any Lien on or security interest in the property and assets
included in the Collateral or (ii) any Lien on or security interest in

 

7

--------------------------------------------------------------------------------


 

any other property or assets of the Company or any Subsidiary, and,
notwithstanding the foregoing, to the extent any Creditor acquires any such
Liens or security interests, such Creditor shall be deemed to (and by its
acceptance of this Agreement agrees to) hold those Liens and security interests
for the ratable benefit of all Creditors and such property or assets shall be
deemed a part of the Collateral.

 

(c)                                  All proceeds received by the Collateral
Agent or any Creditor upon the sale, exchange, collection, foreclosure, or other
disposition of or realization upon all or any part of the Collateral, in each
case pursuant to the exercise of remedies under any Financing Document or any
Security Document, or upon any collection or enforcement under any guaranty of
the Senior Secured Obligations in connection with, or during the existence of,
an Enforcement Event and any payment received by the Collateral Agent or any
Creditor with respect to the Senior Secured Obligations on or after the
occurrence of an Enforcement Event (together, the “Company Proceeds”), which
term shall include, without limitation, (i) the proceeds of any liquidation,
foreclosure sale, enforcement of any Lien, or other realization upon any
Collateral or of any collection or enforcement under any guaranty of the Senior
Secured Obligations, together with any other sums thereafter received by any
Creditor or the Collateral Agent as part of the Collateral (including, without
limitation, all amounts received by the Collateral Agent or any Creditor
pursuant to the exercise by it of any right of set off in respect of the Senior
Secured Obligations held by it) and (ii) the proceeds of any distributions of
Collateral received by any Creditor or the Collateral Agent in respect of any
amounts owing to it under any of the Financing Documents following any
marshaling of the assets of the Company (whether in bankruptcy, reorganization,
winding up proceedings or similar proceedings, or otherwise), or following
confirmation of any plan of arrangement or plan of reorganization of Company or
any guarantor, shall be delivered to the Collateral Agent and distributed among
the Creditors and the Collateral Agent as set forth in Section 5.8.

 

(d)                                 Subject to clause (e) below, upon the
occurrence of an Enforcement Event each Creditor shall deliver such Creditor’s
Preferential Amount, if any, to the Collateral Agent, which shall be distributed
among the Creditors and the Collateral Agent as set forth in Section 5.8.

 

(e)                                  Notwithstanding the provision of subsection
(c) and (d) of this Section 2.1, upon agreement between the Collateral Agent and
any Creditor who is required to deliver any Company Proceeds or Preferential
Amount to the Collateral Agent under either such subsection, such Creditor may
deliver an amount of such Company Proceeds or Preferential Amount which is net
of the amount thereof which would be distributed to such Creditor under
Section 5.8, in which event such Creditor shall be deemed to have delivered the
full amount of such Company Proceeds or Preferential Amount to the Collateral
Agent and to have received the amount thereof which would have been distributed
to such Creditor under Section 5.8 for all purposes hereof.

 

Section 2.2.                                Restrictions on Actions.  Each
Creditor agrees that, so long as any Senior Secured Obligations are outstanding,
the provisions of this Agreement shall provide the exclusive method by which any
Creditor may exercise rights and remedies under the Security

 

8

--------------------------------------------------------------------------------


 

Documents or with respect to the Collateral.  Therefore, each Creditor shall,
for the mutual benefit of all Creditors, except as permitted under this
Agreement:

 

(a)                                  refrain from taking or filing any action,
judicial or otherwise, to enforce any rights or pursue any remedy under the
Security Documents, except for delivering notices hereunder;

 

(b)                                 refrain from (1) selling any Senior Secured
Obligations to the Company or any Affiliate of the Company or (2) accepting any
guaranty of, or any other security for, the Senior Secured Obligations from the
Company or any Affiliate of the Company, except (i) the Guaranties, including
any joinders thereto pursuant to Section 6.10(a) of the Credit Facility
Agreement or paragraph 5K of the Note Agreement and (ii) any other guaranty or
security granted to the Collateral Agent for the benefit of all Creditors; and

 

(c)                                  refrain from exercising any rights or
remedies under the Security Documents which have or may have arisen or which may
arise as a result of a Default or Event of Default or exercising any rights of
set-off against any account of the Company or any of its Affiliates (other than
in connection with ordinary course set-off rights including, but not limited to,
for the payment of account fees);

 

provided, however, that nothing contained in subsections (a) through (c) above,
shall prevent any Creditor from exercising any remedy under its documents that
does not exercise a right under the Security Documents or with respect to the
Collateral, constitute a demand for payment under the Guaranties or constitute
an exercise of rights of set-off against an account of the Company or any of its
Affiliates (other than in connection with ordinary course set-off rights
including, but not limited to, for the payment of account fees).  For the
avoidance of doubt, the Creditors agree that this Section 2.2 shall not prohibit
any of the following: (i) imposing a default rate of interest in accordance with
the Note Agreement, the Private Placement Notes or the Credit Facility
Agreement, as applicable, (ii) ceasing to honor requests for credit extensions
of any kind including the issuance, extension or increase of Letters of Credit,
(iii) ceasing to continue or make Eurodollar Rate Loans under and as defined in
the Credit Facility Agreement, (iv) raising any defenses in any action in which
it has been made a party defendant or has been joined as a third party, except
that the Collateral Agent may direct and control any defense directly relating
solely to the Collateral or any one or more of the Security Documents but not
relating to any Creditor, which shall be governed by the provisions of this
Agreement, (v) exercising any right of setoff, recoupment or similar right;
provided that, with respect to this clause (v) and other than in connection with
ordinary course set-off rights (including, but not limited to, for the payment
of account fees), such action has been authorized in writing by the Majority
Creditors and the amounts so set-off or recouped shall constitute Collateral for
purposes of this Agreement and the Creditor shall promptly cause such amounts to
be delivered to the Collateral Agent for application pursuant to Section 5.8,
(vi) accelerating the obligations pursuant to the Private Placement Notes or
Private Placement Note Purchase Agreement or the Credit Facility Agreement
Obligations in accordance with the Note Agreement, the Private Placement Notes
or the Credit Facility Agreement, as applicable, or (vii) subject to subsection
(b) above, agreeing to new or modified covenants and other terms under, or
otherwise amending, the Note Agreement, the Private Placement Notes or the
Credit Facility Agreement, as applicable.

 

9

--------------------------------------------------------------------------------


 

Section 2.3.                                Representations and Warranties.

 

(a)                                  Each of the parties hereto represents and
warrants to the other parties hereto that:

 

(i)                                     the execution, delivery and performance
by such Person of this Agreement has been duly authorized by all necessary
corporate proceedings and does not and will not contravene any provision of law,
its charter or by-laws or any amendment thereof, or of any indenture, agreement,
instrument or undertaking binding upon such Person; and

 

(ii)                                  the execution, delivery and performance by
such Person of this Agreement will result in a valid and legally binding
obligation of such Person enforceable in accordance with its terms.

 

(b)                                 The Credit Facility Agent represents and
warrants to the other parties hereto that it is authorized to execute this
Agreement on behalf of itself and each other Credit Facility Secured Creditor
and the execution, delivery and performance by the Credit Facility Agent of this
Agreement will result in a valid and legally binding obligation of each Credit
Facility Secured Creditor enforceable in accordance with its terms.

 

Section 2.4.                                Cooperation; Accountings.  Each of
the Creditors will, upon the reasonable request of another Creditor, from time
to time execute and deliver or cause to be executed and delivered such further
instruments, and do and cause to be done such further acts as may be necessary
or proper to carry out more effectively the provisions of this Agreement.  Each
of the Noteholders and the Credit Facility Agent, on behalf of the Secured
Lender Parties, agree to provide to each other upon reasonable request a
statement of all payments received in respect of Senior Secured Obligations.

 

Section 2.5.                                Termination of Note Agreement or
Credit Facility Agreement.  Upon payment in full to any Creditor of all Senior
Secured Obligations of such Creditor, and, in the case of the Credit Facility
Lenders, the termination of such Credit Facility Lender’s Commitment and the
expiration or cancellation of any Letter of Credit under such facility, and
provided that no Sharing Event or Enforcement Event shall be continuing at such
time, such Creditor (a “Former Creditor”) shall, subject to Section 5.11 hereof,
cease to be a party to this Agreement; provided, however, if all or any part of
any payments to any Creditor made prior to such Former Creditor ceasing to be a
party to this Agreement become a Returned Amount, then this Agreement in respect
of such Former Creditor shall be renewed as of such date and shall thereafter
continue in full force and effect to the extent of the Senior Secured
Obligations so invalidated, set aside or repaid.

 

SECTION 3.                                APPOINTMENT AND AUTHORIZATION OF
COLLATERAL AGENT.

 

(a)                                  Each Creditor and each other holder of
Senior Secured Obligations by its acceptance thereof hereby designates and
appoints Bank of America, N.A. as the Collateral Agent of such Creditor under
this Agreement and the Security Documents.  The appointment made by this
Section 3(a) is given for valuable consideration and

 

10

--------------------------------------------------------------------------------


 

coupled with an interest and, subject to Section 4.8, is irrevocable so long as
the Senior Secured Obligations, or any part thereof, shall remain unpaid or any
Credit Facility Lender is obligated to fund its Commitment or make or fund any
advances under the Letters of Credit.

 

(b)                                 Each Creditor and each other holder of
Senior Secured Obligations by its acceptance thereof hereby irrevocably
authorizes Bank of America, N.A. as the Collateral Agent for such Creditor to
(1) execute and enter into each of the Security Documents and all other
instruments relating to said Security Documents, (2) take action on its behalf
expressly permitted to perfect, maintain and preserve the Liens granted thereby,
(3) execute instruments of release or to take such other action necessary to
release Liens upon the Collateral to the extent authorized by this Agreement or
the Financing Documents or the Requisite Creditors, (4) act as its agent for
perfection and (5) exercise such other powers and perform such other duties as
are, in each case, expressly delegated to the Collateral Agent by the terms
hereof together with such powers as are reasonably incidental thereto.

 

(c)                                  Notwithstanding any provision to the
contrary elsewhere in this Agreement or the Security Documents, the Collateral
Agent shall not have any duties or responsibilities except those expressly set
forth herein or therein and no implied covenants, functions, responsibilities,
duties, obligations or liabilities shall be read into the Security Documents or
this Agreement or otherwise be deemed to exist for, be undertaken by or apply to
the Collateral Agent.

 

(d)                                 The relationship between the Collateral
Agent and each of the Creditors is that of an independent contractor.  The use
of the term “Collateral Agent” is for convenience only and is used to describe,
as a form of convention, the independent contractual relationship between the
Collateral Agent and each of the Creditors.  Nothing contained in this Agreement
nor the other Security Documents shall be construed to create an agency, trust
or other fiduciary relationship between the Collateral Agent and any of the
Creditors or the Company.  As an independent contractor empowered by the
Creditors to exercise certain rights and perform certain duties and
responsibilities hereunder and under the other Security Documents, the
Collateral Agent is nevertheless a “representative” of the Creditors, as that
term is defined in Article 1 of the Uniform Commercial Code, for purposes of
actions for the benefit of the Creditors and the Collateral Agent with respect
to all Collateral.  Such actions include the designation of the Collateral Agent
as “secured party”, “mortgagee” or the like on all financing statements and
other documents and instruments, whether recorded or otherwise, relating to the
attachment, perfection, priority or enforcement of any security interests,
mortgages or deeds of trust in collateral security intended to secure the
payment or performance of any of the Senior Secured Obligations, all for the
benefit of the Creditors and the Collateral Agent.

 

SECTION 4.                                AGENCY PROVISIONS.

 

Section 4.1.                                Delegation of Duties.  The
Collateral Agent may exercise its powers and execute any of its duties under
this Agreement and the Security Documents by or through

 

11

--------------------------------------------------------------------------------


 

employees, agents or attorneys-in-fact and shall be entitled to take and to rely
on advice of counsel concerning all matters pertaining to such powers and
duties.  The Collateral Agent shall not be responsible for the negligence or
misconduct of any agents or attorneys-in-fact selected by it with reasonable
care.  The Collateral Agent may utilize the services of such Persons as the
Collateral Agent in its sole discretion may determine, and all reasonable fees
and expenses of such Persons shall be borne by the Company (and shall constitute
a Senior Secured Obligation under the Security Documents and hereunder) and
shall be subject to the indemnity provisions of Section 4.6.

 

Section 4.2.                                Exculpatory Provisions.  Neither the
Collateral Agent nor any of the Collateral Agent’s officers, directors,
employees, agents, attorneys-in-fact or Affiliates shall be (a) liable for any
action lawfully taken or omitted to be taken by it or such Person under or in
connection with this Agreement or any Security Document (except for its or such
Person’s own gross negligence or willful misconduct) or (b) responsible in any
manner to any of the Creditors for any recitals, statements, representations or
warranties made by the Company or any officer, representative, agent or employee
thereof contained in any Security Document or in any certificate, report,
statement or other document referred to or provided for in, or received by, the
Collateral Agent under or in connection with this Agreement or any Security
Document, or for the value, validity, effectiveness, genuineness, enforceability
or sufficiency of the Security Documents or for any failure of the Company to
perform its obligations thereunder.  The Collateral Agent shall be under no
obligation to the Creditors to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, the
Security Documents or any of the Note Documents or the Credit Facility Loan
Documents.

 

Section 4.3.                                Reliance by Collateral Agent.  The
Collateral Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, cablegram, telegram, telecopy, telex or teletype message, statement,
order or other document or conversation reasonably believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including, without
limitation, counsel to the Company), independent accountants and other experts
selected by the Collateral Agent.  The Collateral Agent shall be fully justified
in failing or refusing to take action under this Agreement or any Security
Document unless it shall first receive such advice or concurrence of the
Majority Creditors as is contemplated by Section 5 hereof and it shall first be
indemnified to its reasonable satisfaction by the Creditors against any and all
liability and expense which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action.  The Collateral
Agent shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement and the Security Documents in accordance with the
provisions of Section 5.6 hereof and in accordance with written instructions of
the Majority Creditors pursuant to Section 5.3 hereof, and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Creditors and all future holders of the Senior Secured Obligations.

 

Section 4.4.                                Knowledge or Notice of Default or
Event of Default.  The Collateral Agent shall not be deemed to have knowledge or
notice of the occurrence of any Default or Event of Default unless the
Collateral Agent has received written notice from a Creditor or the Company
referring to the Note Agreement or the Credit Facility Agreement, describing
such Default or Event of Default, setting forth in reasonable detail the facts
and circumstances thereof and stating

 

12

--------------------------------------------------------------------------------


 

that the Collateral Agent may rely on such notice without further inquiry;
provided that the failure of any Creditor to provide such notice shall not
impair any rights of such Creditor hereunder.

 

Section 4.5.                                Non-Reliance on Collateral Agent and
Other Creditors.  Each Creditor expressly acknowledges that except as set forth
in Section 2.3(a) hereof, neither the Collateral Agent nor any of the Collateral
Agent’s officers, directors, employees, agents, attorneys-in-fact or Affiliates
has made any representations or warranties to it.  Each Creditor represents that
it has, independently and without reliance upon the Collateral Agent or any
other Creditor, and based on such documents and information as it has deemed
appropriate, made its own appraisal of and investigation into the business,
operations, property, financial and other condition and creditworthiness of the
Company.  Each Creditor also represents that it will, independently and without
reliance upon the Collateral Agent or any other Creditor, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under the Security Documents and this Agreement and to make such
investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Company.  The Collateral Agent shall have no duty or responsibility to provide
any Creditor with information concerning the business, operations, property,
financial or other condition, or creditworthiness of Company that may come into
the possession of the Collateral Agent or any of its officers, directors,
employees, agents, attorneys-in-fact or affiliates; provided, however, that the
foregoing shall not alter the obligations of the Credit Facility Agent (in its
capacity as such) under the Credit Facility Agreement to deliver to the Credit
Facility Lenders certain financial information and other notices.

 

Section 4.6.                                Indemnification.

 

(a)                                  Each Creditor agrees to indemnify the
Collateral Agent and its employees, directors, officers, agents and
attorneys-in-fact in their capacity as such (to the extent not reimbursed by the
Company and without limiting the obligation of the Company to do so), ratably
according to its respective share of the sum of the aggregate outstanding
principal amount of indebtedness evidenced by the Private Placement Notes and
the aggregate Outstanding Amount under the Credit Facility Agreement and all
amounts owed in respect of Secured Hedge Agreements or Cash Management
Agreements by the Company or its Affiliates from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever which may at any time
(including, without limitation, at any time following an Event of Default or the
payment of the Senior Secured Obligations) be imposed on, incurred by or
asserted against the Collateral Agent arising out of or relating to the Security
Documents, the actions or omissions of the Collateral Agent specifically
required or permitted by this Agreement or the Security Documents or the
exercise of remedies pursuant to written instructions of the Majority Creditors
pursuant to Section 5.3 hereof; provided that no Creditor shall be liable for
the payment of any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
solely from the Collateral Agent’s gross negligence or willful misconduct.  If
any Creditor (a “Non-Indemnifying Creditor”) fails to tender payment of its
ratable share of any of such Indemnified Liabilities (its “Indemnity

 

13

--------------------------------------------------------------------------------


 

Share”), then the Collateral Agent is hereby expressly granted the right
thereafter to, and shall, withhold from any distributions of Collateral
otherwise payable to such Non-Indemnifying Creditor an amount equal to its
Indemnity Share remaining unpaid at such time of receipt of such distributions
and apply such amount withheld in satisfaction of such Indemnity Share.  The
Collateral Agent shall also have the right to collect from such Non-Indemnifying
Creditor, or withhold from any distributions to otherwise be made to such
Non-Indemnifying Secured Creditor, the Collateral Agent’s reasonable costs and
expenses incurred in collecting such Non-Indemnifying Creditor’s Indemnity
Share.  The agreements in this Section 4.6(a) shall survive the payment of the
Senior Secured Obligations, the resignation or removal of the Collateral Agent
and the termination of this Agreement, the Security Documents and the Financing
Documents.

 

(b)                                 The Company agrees to indemnify the
Collateral Agent its employees, directors, officers, agents and
attorneys-in-fact in their capacity as such from and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind whatsoever (including, without
limitation, reasonable attorneys’ fees and expenses) which may at any time
(including, without limitation, at any time following an Event of Default or the
payment of the Senior Secured Obligations) be imposed on, incurred by or
asserted against the Collateral Agent arising out of or relating to (i) the
Security Documents, (ii) the actions or omissions of the Collateral Agent
specifically required or permitted by this Agreement or the Security Documents
or the exercise of remedies pursuant to written instructions of the Majority
Creditors pursuant to Section 5.3 hereof, (iii) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Company, and regardless of whether any Person to be indemnified
hereunder is a party thereto, in all cases, whether or not caused by or arising,
in whole or in part, out of the comparative, contributory or sole negligence of
such indemnitee and (iv) the payment, failure to pay, or delay in payment of any
taxes in respect of the granting of security under this Agreement or the
Security Documents, any stamp or other taxes in respect of Senior Secured
Obligations, or any other taxes imposed upon or assessed against the Collateral
Agent relating to or, in connection with its services hereunder and thereunder
(but excluding therefrom net income taxes and franchise taxes in lieu of net
income taxes imposed on the Collateral Agent as a result of a present or former
connection between the jurisdiction of the governmental authority imposing such
tax and the Collateral Agent (except a connection arising solely from the
Collateral Agent having executed, delivered or performed its obligations or
received a payment under, or enforced, any of the Security Documents or any of
the Financing Documents), provided that the Company shall not be liable under
this Section 4.6(b) for any such loss, claim, damage, liability, expense or
obligation incurred by the Collateral Agent to the extent resulting from its own
gross negligence or willful misconduct.  It is the express intention of the
parties hereto that each Person to be indemnified hereunder shall be indemnified
and held harmless against any and all losses, liabilities, claims or damages
arising out of or resulting from the ordinary, sole or contributory negligence
of such Person.  The Company shall also reimburse any Creditor upon demand for
any indemnification obligation in respect of which such Creditor shall become
liable to the Collateral Agent as contemplated by Section 4.6(a) of this
Agreement.  The indemnity rights set forth in this Section 4.6(b) 

 

14

--------------------------------------------------------------------------------


 

shall survive the payment of the Senior Secured Obligations, the resignation or
removal of the Collateral Agent and the termination of this Agreement, the
Security Documents and the Financing Documents.

 

Section 4.7.                                Collateral Agent in Its Individual
Capacity.  Bank of America, N.A. and its Affiliates may make loans to, accept
deposits from and generally engage in any kind of business with the Company and
its Affiliates as though such Person was not the Collateral Agent hereunder. 
With respect to any obligations owed to it under the Credit Facility Agreement,
Bank of America, N.A. shall have the same rights and powers under this Agreement
as any Creditor and may exercise the same as though it were not the Collateral
Agent, and the terms “Creditor” and “Creditors” shall include the Collateral
Agent in its individual capacity.

 

Section 4.8.                                Successor Collateral Agent.

 

(a)                                  The Collateral Agent may resign at any time
upon 60 days’ written notice to the Creditors and the Company and may be removed
at any time, with or without cause, by the Majority Creditors by written notice
delivered to the Company, the Collateral Agent and the Creditors.  After any
resignation or removal hereunder of the Collateral Agent, the provisions of this
Section 4 shall continue to inure to its benefit as to any actions taken or
omitted to be taken by it in connection with its agency hereunder while it was
the Collateral Agent under this Agreement.

 

(b)                                 Upon receiving written notice of any such
resignation or removal, a successor Collateral Agent shall be appointed by the
Majority Creditors; provided, however, that such successor Collateral Agent
shall be (1) a bank or trust company having a combined capital and surplus of at
least $1,000,000,000, subject to supervision or examination by a Federal or
state banking authority; and (2) authorized under the laws of the jurisdiction
of its incorporation or organization to assume the functions of the Collateral
Agent.  If a successor Collateral Agent shall not have been appointed pursuant
to this Section 4.8(b) within such 60 day period after the Collateral Agent’s
resignation or upon removal of the Collateral Agent then any Creditor or the
Collateral Agent (unless the Collateral Agent is being removed) may petition a
court of competent jurisdiction for the appointment of a successor Collateral
Agent.  Such court shall, after such notice as it may deem proper, appoint a
successor Collateral Agent meeting the qualifications specified in this
Section 4.8(b).  The Creditors hereby consent to such petition and appointment
so long as such criteria are met.

 

(c)                                  The resignation or removal of a Collateral
Agent shall take effect on the day specified in the notice described in
Section 4.8(a), unless previously a successor Collateral Agent shall have been
appointed and shall have accepted such appointment, in which event such
resignation or removal shall take effect immediately upon the acceptance of such
appointment by such successor Collateral Agent, provided, however, that no such
resignation or removal shall be effective hereunder unless and until a successor
Collateral Agent shall have been appointed and shall have accepted such
appointment.

 

15

--------------------------------------------------------------------------------

 

 

 

(d)           The appointment of a successor Collateral Agent pursuant to
Section 4.8(b) shall become effective upon the acceptance of the appointment as
Collateral Agent hereunder by a successor Collateral Agent.  Upon such effective
appointment, the successor Collateral Agent shall succeed to and become vested
with all the rights, powers, privileges and duties of the retiring Collateral
Agent.  Such appointment and designation shall be full evidence of the right and
authority to act as Collateral Agent hereunder and all Collateral, power,
trusts, duties, documents, rights and authority of the previous Collateral Agent
shall rest in the successor, without any further deed or conveyance.  The
predecessor Collateral Agent shall, nevertheless, on the written request of the
Majority Creditors or successor Collateral Agent, execute and deliver any other
such instrument transferring to such successor Collateral Agent all the
Collateral, properties, rights, power, trust, duties, authority and title of
such predecessor.  The Company, to the extent requested by the Majority
Creditors or the Collateral Agent shall procure any and all documents,
conveyances or instruments and execute the same, to the extent required, in
order to reflect the transfer to the successor Collateral Agent.

 

SECTION 5.           ACTIONS BY THE COLLATERAL AGENT.

 

Section 5.1.           Duties and Obligations.  The duties and obligations of
the Collateral Agent are only those set forth in this Agreement and in the
Security Documents.

 

Section 5.2.           Notification of Default.  If the Collateral Agent has
been notified in writing that a Default or an Event of Default has occurred, the
Collateral Agent shall notify the Creditors and may notify the Company of such
determination.  Any Creditor which has actual knowledge of a Default or an Event
of Default, shall deliver to the Collateral Agent a written statement to such
effect (a “Default Notice”).  Failure to deliver a Default Notice to the
Collateral Agent, however, shall not (a) constitute a waiver of such Default or
Event of Default by the Creditors or (b) impair any rights of such Creditor
hereunder.  No Default Notice from any Creditor shall be required to be given
(i) if such Event of Default is waived or cured by amendment prior to the time a
Default Notice is delivered or (ii) if notice of such Event of Default has
previously been delivered to the Collateral Agent.  Upon receipt of a Default
Notice or a notice as required by Section 4.4 from a Creditor, the Collateral
Agent shall promptly (and in any event no later than five (5) Business Days
after receipt of such notice in the manner provided in Section 7.8 hereof) issue
its “Notice of Default” to all Creditors.  The Notice of Default may contain a
recommendation of actions by the Creditors and/or request instructions from the
Creditors as to specific matters and shall specify a date on which responses are
due.

 

Section 5.3.           Exercise of Remedies.  Except for the preservation of
Collateral (and similar actions) in exigent circumstances to prevent the damage,
destruction or perishing of the Collateral or to the extent expressly authorized
herein, the Collateral Agent shall take only such actions and exercise only such
remedies under the Security Documents as are approved in a written notice
delivered to the Collateral Agent and signed by the Majority Creditors;
provided, however, that if, solely in connection with the initial exercise of
remedies against the Collateral, such action has not been approved by
(a) Noteholders holding more than 50% of the aggregate outstanding principal
amount of the indebtedness evidenced by the Private Placement Notes and
(b) Credit Facility Lenders holding more than 50% of the sum of (i) Total
Outstandings (as defined in the Credit Facility Agreement) and (ii) aggregate
unused Revolving Credit

 

16

--------------------------------------------------------------------------------


 

Commitments aggregate (as defined in the Credit Facility Agreement), in each
case, voting as a separate class, then the Collateral Agent shall not take such
action until ten (10) Business Days have elapsed from the date of the Collateral
Agent’s request for approval (during which time the disapproving Creditors shall
have the opportunity to voice their objections and potentially alter the voting
of the Majority Creditors).

 

Section 5.4.           Changes to Security Documents.  Any term of the Security
Documents may be amended, and the performance or observance by the parties to a
Security Document of any term of such Security Document may be waived (either
generally or in a particular instance and either retroactively or prospectively)
by the Collateral Agent only upon the written consent of the Requisite
Creditors.

 

Section 5.5.           Release of Collateral.  Unless an Event of Default has
occurred and is continuing and the Collateral Agent shall have received a
Default Notice in connection therewith, the Collateral Agent may (but shall not
be obligated to), without the approval of the Majority Creditors as required by
Section 5.3 hereof, release any Collateral under the Security Documents which is
permitted to be sold or disposed of by the Company and its Affiliates pursuant
to the Note Agreement and the Credit Facility Agreement and execute and deliver
such releases as may be necessary to terminate of record the Collateral Agent’s
security interest in such Collateral so long as, if such sale or disposition
causes the Company to be required to make a mandatory prepayment of the loans
under the Credit Facility Agreement or an offer to prepay the Private Placement
Notes under the Note Agreement, the proceeds from such sale or disposition are
used to prepay such loans and, to the extent such offer has been accepted (or
deemed to have been accepted) under the Note Agreement, the Private Placement
Notes in accordance with the terms of the Credit Facility Agreement and the Note
Agreement.  In determining whether any such release is permitted, the Collateral
Agent may rely upon the instructions or stipulation from the class of Majority
Creditors party to such agreement.

 

Section 5.6.           Other Actions.  The Collateral Agent shall have the right
to take such actions, or omit to take such actions, hereunder and under the
Security Documents not inconsistent with the written instructions of the
Majority Creditors delivered pursuant to Section 5.3 hereof or the terms of this
Agreement, including actions the Collateral Agent deems necessary or appropriate
to perfect or continue the perfection of the Liens on the Collateral for the
benefit of the Creditors.  Except as otherwise provided by applicable law, the
Collateral Agent shall have no duty as to the collection or protection of the
Collateral or any income thereon, nor as to the preservation of rights against
prior parties, nor as to the preservation of rights pertaining to the Collateral
beyond those duties imposed by Section 207 of Article 9 of the Uniform
Commercial Code with respect to any Collateral in the Collateral Agent’s actual
possession.

 

Section 5.7.           Cooperation.  To the extent that the exercise of the
rights, powers and remedies of the Collateral Agent in accordance with this
Agreement requires that any action be taken by any Creditor, such Creditor shall
take such reasonable action and cooperate with the Collateral Agent to
reasonably ensure that the rights, powers and remedies of all Creditors are
exercised in full.

 

17

--------------------------------------------------------------------------------


 

Section 5.8.           Distribution of Proceeds.  All amounts owing with respect
to the Senior Secured Obligations shall be secured pro rata by the Collateral
without distinction as to whether some Senior Secured Obligations are then due
and payable and other Senior Secured Obligations are not then due and payable. 
The Collateral Agent shall distribute any Company Proceeds  or Preferential
Amount received by it in accordance with the provisions of this Section 5.8. 
Upon any realization upon the Collateral and/or the receipt of any payments
under any Security Document after the occurrence of an Enforcement Event and any
payments under any Guaranty and any other guaranty of any Senior Secured
Obligations, the Creditors agree that the proceeds thereof shall be applied:

 

first, to any amounts owing to the Collateral Agent by the Company or the
Creditors pursuant to this Agreement or the Security Documents, including,
without limitation, payment of expenses incurred by the Collateral Agent with
respect to maintenance and protection of the Collateral and of expenses incurred
with respect to the sale of or realization upon any of the Collateral or the
perfection, enforcement or protection of the rights of the Creditors (including
reasonable attorneys’ fees and expenses);

 

second, equally and ratably to the payment of all amounts of the Senior Secured
Obligations constituting reimbursement of expenses (including attorney fees and
other expenses of other professionals) and indemnities (other than breakage
costs) required to be paid pursuant to the Note Agreement or the Credit Facility
Agreement;

 

third, equally and ratably to the payment of all amounts of interest outstanding
that constitute Senior Secured Obligations (other than any Yield-Maintenance
Amount or breakage costs but including any periodic payments due under any
Hedging Agreement constituting a Senior Secured Obligation) and letter of credit
fees and commitment fees that constitute Senior Secured Obligations and are
required to be paid pursuant to any Financing Document according to the
aggregate amounts of such interest and fees then owing to each Creditor;

 

fourth, equally and ratably to the payment of all outstanding amounts of
principal, Letter of Credit Exposure, the termination value of any Hedging
Agreement or Cash Management Agreement, breakage compensation, prepayment
premiums and the Yield-Maintenance Amount, if any, which constitute Senior
Secured Obligations;

 

fifth, equally and ratably to all other amounts then due to the Creditors under
the Note Agreement and the Credit Facility Agreement;

 

sixth, equally and ratably to all Disallowed Obligations under the Note
Agreement and the Credit Facility Agreement; and

 

seventh, the balance, if any, shall be returned to the Company or such other
Persons as are entitled thereto.

 

Any payment pursuant to this Section 5.8 with respect to the outstanding amount
of any undrawn Letters of Credit shall be paid to the Collateral Agent for
deposit in an account (the “Letter of Credit Collateral Account”) to be held as
collateral for the Senior Secured Obligations

 

18

--------------------------------------------------------------------------------


 

and disposed of as provided herein.  On each date on which a payment is made to
a beneficiary pursuant to a draw on a Letter of Credit, the Collateral Agent
shall distribute from the Letter of Credit Collateral Account for application to
the payment of the reimbursement obligation due to the Credit Facility Lenders
with respect to such draw an amount equal to the product of (1) the amount then
on deposit in the Letter of Credit Collateral Account, and (2) a fraction, the
numerator of which is the amount of such draw and the denominator of which is
the outstanding amount of all undrawn Letters of Credit immediately prior to
such draw.  On each date on which a reduction in the outstanding amount of
undrawn Letters of Credit occurs other than on account of a payment made to a
beneficiary pursuant to a draw on a Letter of Credit, then the Collateral Agent
shall distribute from the Letter of Credit Collateral Account an amount equal to
the product of (i) the amount then on deposit in the Letter of Credit Collateral
Account, and (ii) a fraction, the numerator of which is the amount of such
reduction in the outstanding amount of undrawn Letters of Credit and the
denominator of which is the amount of all undrawn Letters of Credit immediately
prior to such reduction, which amount shall be distributed as provided in the
first paragraph of this Section 5.8.  At such time as the outstanding amount of
all undrawn Letters of Credit is reduced to zero, any amount remaining in the
Letter of Credit Collateral Account, after the distribution therefrom as
provided above, shall be distributed as provided in the first paragraph of this
Section 5.8.  All payments by the Collateral Agent hereunder shall be made
(x) if to a Noteholder, directly to the applicable Noteholder, (y) if to any
Credit Facility Secured Creditor, to the Credit Facility Agent for the account
of the applicable Credit Facility Secured Creditor and (z) if to the Collateral
Agent, directly to the Collateral Agent.

 

The Company and each Guarantor agrees that in the event the Company or any
Guarantor shall make any payment to any Creditor with respect to the Senior
Secured Obligations that such Creditor is required to deliver to the Collateral
Agent for distribution pursuant to this Section 5.8, then, notwithstanding that
such payment was initially delivered to such Creditor, such payment shall
discharge the Senior Secured Obligations to the extent such payment is
distributed with respect to the various Senior Secured Obligations pursuant to
the provisions of this Section 5.8.

 

Section 5.9.           Authorized Investments.  Any and all funds held by the
Collateral Agent in its capacity as Collateral Agent, whether pursuant to any
provision of any of the Security Documents or otherwise, shall to the extent
feasible within a reasonable time be invested by the Collateral Agent in Cash
Equivalent Investments.  Any interest earned on such funds shall be disbursed to
the Creditors in accordance with Section 5.8.  The Collateral Agent may hold any
such funds in a common interest bearing account.  The Collateral Agent shall
have no duty to place funds held pursuant to this Section 5.9 in investments
which provide a maximum return; provided, however, that the Collateral Agent
shall to the extent feasible invest funds in Cash Equivalent Investments with
reasonable promptness.  In the absence of gross negligence or willful
misconduct, the Collateral Agent shall not be responsible for any loss of any
funds invested in accordance with this Section 5.9.

 

Section 5.10.        Determination of Amount of Senior Secured Obligations.

 

(a)           In determining the amount of the Senior Secured Obligations owed
to each Creditor and the portions thereof which are due on account of principal,
interest, fees or expenses or otherwise, the Collateral Agent may request from
each Creditor, and shall be entitled to rely upon, a statement from each
Creditor setting forth the Senior Secured

 

19

--------------------------------------------------------------------------------


 

Obligations owed to it in such detail as shall permit the Collateral Agent to
make the foregoing distributions.  In the event of any dispute between any
Creditors as to the Senior Secured Obligations owed to them or the amounts
thereof, the Collateral Agent shall be entitled to hold such portion of the
proceeds to be distributed as are subject to such dispute pending the resolution
by the parties or pursuant to a judicial determination.

 

(b)           If in connection with a Bankruptcy Proceeding of the Company any
portion of the Senior Secured Obligations referred to in clauses SECOND, THIRD,
FOURTH or FIFTH of Section 5.8 is determined to be unenforceable or is
disallowed (such portion to be hereinafter referred to as a “Disallowed
Obligation”), then such Disallowed Obligation shall not be included in the
calculation of amounts to be paid pursuant to clauses SECOND, THIRD, FOURTH or
FIFTH of Section 5.8 but shall be included in clause SIXTH of Section 5.8;
provided, that in no event shall a claim pursuant to a Guaranty or any other
guaranty of a Senior Secured Obligation be included as a Disallowed Obligation
unless the Senior Secured Obligation which is guaranteed by such Guaranty or
other guaranty also constitutes a Disallowed Obligation.  In no event shall any
Creditor take any action to challenge, contest or dispute the validity, extent,
enforceability or priority of the Liens or claims of any other Creditor on the
Collateral, or that would have the effect of invalidating such liens, or support
any person who takes any such action.  Each of the Creditors agrees that it will
not take any action to challenge, contest or dispute the validity, extent,
enforceability or the secured status of any other Creditor’s claims against the
Company (other than any such claim resulting from the breach of this Agreement),
or that would have the effect of invalidating such claim or support any person
who takes any such action.  For the avoidance of doubt, a Creditor’s claims that
constitute Senior Secured Obligations shall be included in any distribution of
proceeds pursuant to Section 5.8 whether or not a Lien held by such Creditor is
invalidated or set aside.  This Section 5.10(b) is without prejudice to the
obligation of the Credit Facility Lenders to reimburse the Credit Facility Agent
for fees, expenses and other charges under the terms of the Credit Facility
Agreement irrespective of the disallowance of such fees, expenses or charges.

 

(c)           If in connection with a Bankruptcy Proceeding of Company, the fees
and expenses of the Collateral Agent referred to in clause First of Section 5.8
are determined to be unenforceable or are disallowed, in whole or in part, each
Creditor agrees to pay its Indemnity Share of such fees and expenses.

 

Section 5.11.        Reinstatement.  If at any time the Collateral Agent or any
Creditor shall be required to restore or return, or if such Person restores or
returns in good faith settlement of pending or threatened avoidance claims, to
the Company or any Guarantor or to the bankruptcy estate of the Company or any
Guarantor any payments or distributions theretofore applied to the Senior
Secured Obligations or any portion thereof, whether by reason of the insolvency,
bankruptcy, reorganization or other similar event in respect of the Company (a
“Returned Amount”), then, (a) the Collateral Agent (or Creditor, as applicable)
shall promptly give notice of the Returned Amount to each Creditor and (b) each
of the Creditors shall promptly transfer to the Collateral Agent (for
reimbursement to the Collateral Agent or such Creditor, as the case may be) such
amounts as are necessary such that each Creditor shall have received and
retained the amount it would have received under Section 5.8 had the Returned
Amount not previously been

 

20

--------------------------------------------------------------------------------


 

distributed (its “Returned Amount Share”).  If any Creditor (a “Non-Returning
Secured Creditor”) fails to tender payment of its Returned Amount Share, then
the Collateral Agent is hereby expressly granted the right thereafter to, and
shall, withhold from any distributions otherwise payable to such Non-Returning
Secured Creditor an amount equal to its Returned Amount Share remaining unpaid
at such time of receipt of such distributions and apply such amount withheld in
satisfaction of such Returned Amount Share.  The Collateral Agent shall also
have the right to collect from such Non-Returning Secured Creditor, or withhold
from any distributions under Section 5.8 to otherwise be made to such
Non-Returning Secured Creditor, the Collateral Agent’s reasonable costs and
expenses incurred in collecting such Non-Returning Secured Creditor’s Returned
Amount Share.  The agreements in this Section 5.11 shall survive the payment of
the Senior Secured Obligations and the termination of the Financing Documents or
this Agreement.

 

SECTION 6.           BANKRUPTCY PROCEEDINGS.

 

The following provisions shall apply during any Bankruptcy Proceeding of the
Company or any Affiliate of the Company:

 

(a)           The Collateral Agent shall act on the instructions of the Majority
Creditors with respect to the administration of the Collateral in such
Bankruptcy Proceeding (including with respect to questions regarding adequate
protection and post-petition use of Collateral) and each Creditor agrees to be
bound by such instructions with respect to matters pertaining to the Collateral;
provided that no such vote by the Majority Creditors shall treat the Noteholders
or the Revolving Credit Facility Lenders differently with respect to rights in
the Collateral.

 

(b)           Each Creditor shall be free to act independently on any issue not
directly relating solely to the Collateral.  Each Creditor shall give prior
notice to the Collateral Agent of any action hereunder to the extent that such
notice is possible.  If such prior notice is not given, such Creditor shall give
prompt notice following any action taken hereunder.

 

(c)           Any proceeds of the Collateral received by any Creditor as a
result of, or during, any Bankruptcy Proceeding will be delivered promptly to
the Collateral Agent for distribution in accordance with Section 5.8.

 

(d)           No Creditor shall enter into any post-petition financing
arrangements with the Company or any Affiliate of the Company in any Bankruptcy
Proceeding unless authorized in writing by the Majority Creditors and unless all
Creditors shall have been given the opportunity to participate ratably in such
post-petition financing arrangements.

 

SECTION 7.           MISCELLANEOUS.

 

Section 7.1.           Creditors; Other Collateral.  The Creditors agree that
all of the provisions of this Agreement shall apply to any and all properties,
assets and rights of the Company and their Affiliates, including, without
limitation, the Guarantors, in which the Collateral Agent at any time acquires a
security interest or Lien pursuant to the Security Documents, the Note

 

21

--------------------------------------------------------------------------------


 

Agreement, the Credit Facility Agreement including, without limitation, real
property or rights in, on or over real property, notwithstanding any provision
to the contrary in any mortgage, security agreement, pledge agreement or other
document purporting to grant or perfect any Lien in favor of the Creditors or
any of them or the Collateral Agent for the benefit of the Creditors.

 

Section 7.2.           Marshalling.  The Collateral Agent shall not be required
to marshall any present or future security for (including, without limitation,
the Collateral), or guaranties of, the Senior Secured Obligations or any of
them, or to resort to such security or guaranties in any particular order; and
all of each of such Person’s rights in respect of such security and guaranties
shall be cumulative and in addition to all other rights, however existing or
arising.  To the extent that they lawfully may, the Creditors hereby agree that
they will not invoke any law relating to the marshalling of collateral which
might cause delay in or impede the enforcement of the Creditors’ rights under
the Security Documents or under any other instrument evidencing any of the
Senior Secured Obligations or under which any of the Senior Secured Obligations
is outstanding or by which any of the Senior Secured Obligations is secured or
guaranteed.

 

Section 7.3.           Consents, Amendments, Waivers.  All amendments, waivers
or consents of any provision of this Agreement shall be effective only if the
same shall be in writing and signed by the Requisite Creditors referred to in
clause (a) of the definition thereof, the Credit Facility Agent and the
Collateral Agent.

 

Section 7.4.           Governing Law.  This Agreement shall be deemed to be a
contract under seal and shall for all purposes be governed by and construed in
accordance with the laws of the State of Illinois.

 

Section 7.5.           Parties in Interest.  All terms of this Agreement shall
be binding upon and inure to the benefit of and be enforceable by the respective
successors and assigns of the parties hereto, including, without limitation, any
future holder of the Senior Secured Obligations; provided that no Creditor may
assign or transfer its rights hereunder or under the Security Documents without
such assignees or transferees agreeing, by executing an instrument in form and
substance reasonably acceptable to the Collateral Agent, to be bound by the
terms of this Agreement as though named herein; provided further, (a) that with
respect to the Secured Lender Parties (other than the Credit Facility Agent),
the requirements of this Section 7.5 shall be satisfied upon satisfaction of the
assignment provisions set forth in the Credit Facility Agreement and (b) that
with respect to the Credit Facility Agent, the requirements of this Section 7.5
shall be satisfied upon the satisfaction of the resignation of the Credit
Facility Agent in accordance with the terms of the Credit Facility Agreement and
appointment of a successor thereto in accordance with the terms of the Credit
Facility Agreement.

 

Section 7.6.           Counterparts.  This Agreement and any amendment hereof
may be executed in several counterparts and by each party on a separate
counterpart, each of which when so executed and delivered shall be an original,
but all of which together shall constitute one instrument.  In proving this
Agreement it shall not be necessary to produce or account for more than one such
counterpart signed by the party against whom enforcement is sought.  Delivery of
executed counterparts of this Agreement electronically or by telecopy shall be
effective as an original and shall constitute a representation that an original
shall be delivered.

 

22

--------------------------------------------------------------------------------


 

Section 7.7.           Termination.  Subject to Section 5.11, upon payment in
full of the Senior Secured Obligations in accordance with their respective
terms, the termination of the Commitments and the expiration or cancellation of
all undrawn Letters of Credit under the Credit Facility Loan Documents, this
Agreement shall terminate.

 

Section 7.8.           Notices.  Except as otherwise expressly provided herein,
all notices, consents and waivers and other communications made or required to
be given pursuant to this Agreement shall be in writing and shall be delivered
by hand, mailed by registered or certified mail or prepaid overnight air
courier, or by facsimile communications, addressed as follows:

 

If to the Collateral Agent, at:

 

Bank of America, N.A.

 

 

231 S. LaSalle Street

 

 

Mail Code: IL1-231-10-41
Chicago, IL 60697

 

 

Attention: Suzanne M. Paul

 

 

Telephone: 312-923-1640

 

 

Telecopier: 877-206-8435

 

 

Electronic Mail: suzanne.m.paul@bankofamerica.com

 

 

 

If to any Credit Facility Secured Creditor, at:

 

c/o Credit Facility Agent,
Bank of America, N.A.

 

 

231 S. LaSalle Street

 

 

Mail Code: IL1-231-10-41
Chicago, IL 60697

 

 

Attention: Suzanne M. Paul

 

 

Telephone: 312-923-1640

 

 

Telecopier: 877-206-8435

 

 

Electronic Mail: suzanne.m.paul@bankofamerica.com

 

 

 

If to any Noteholder, at:

 

Such address as set forth for such Noteholder on Schedule 1 hereto

 

 

 

If to the Company, at:

 

KapStone Kraft Paper Corporation

 

 

1101 Skokie Blvd., STE 300
Northbrook, IL 60062

 

 

Attention: Andrea K. Tarbox

 

 

Telephone: 847-239-8812

 

 

Telecopier: 847-919-3833

 

 

Electronic Mail: andrea.tarbox@kapstonepaper.com

 

or at such other address for notice as the Collateral Agent, such Creditor or
the Company shall last have furnished in writing to the Person giving the
notice, provided that a notice by overnight air courier shall only be effective
if delivered at a street address designated for such purpose and

 

23

--------------------------------------------------------------------------------


 

a notice by facsimile communication shall only be effective if made by confirmed
transmission at a telephone number designated for such purpose.  Notwithstanding
any provision of this Agreement to the contrary, all notices to the Secured
Lender Parties shall be delivered to the Credit Facility Agent.   The obligation
of any Credit Facility Secured Creditor to give notice hereunder may be
satisfied by the giving of such notice by the Credit Facility Agent.

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused these presents to be duly
executed as an instrument under seal by their authorized representatives as of
the date first written above.

 

 

 

BANK OF AMERICA, N.A., as Collateral Agent

 

 

 

 

 

By

/s/ Suzanne M. Paul

 

 

Name:

Suzanne M. Paul

 

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Credit Facility Agent

 

 

 

 

 

 

By

/s/ Suzanne M. Paul

 

 

Name:

Suzanne M. Paul

 

 

Title:

Vice President

 

 

 

 

THE PRUDENTIAL INSURANCE COMPANY OF AMERICA

 

 

 

 

 

 

By

/s/ G. Anthony Coletta

 

 

Name:

G. Anthony Coletta

 

 

Title:

Vice President

 

25

--------------------------------------------------------------------------------

 

 

 

 

Each of the undersigned hereby acknowledges (a) the terms of the foregoing
Agreement, (b) that the foregoing Agreement is for the sole benefit of the
Creditors and that it has no rights or benefits under such Agreement, and
(c) that the provisions of the foregoing Agreement may be waived, amended or
modified without its consent.

 

 

 

KAPSTONE KRAFT PAPER CORPORATION

 

 

 

 

 

By

/s/ Roger W. Stone

 

 

Name:

Roger W. Stone

 

 

Title:

CEO

 

 

 

 

KAPSTONE PAPER AND PACKAGING

 

CORPORATION

 

 

 

 

 

 

By

/s/ Roger W. Stone

 

 

Name:

Roger W. Stone

 

 

Title:

Chairman and CEO

 

 

 

 

KAPSTONE CHARLESTON KRAFT LLC

 

 

 

 

By

/s/ Roger W. Stone

 

 

Name:

Roger W. Stone

 

 

Title:

CEO

 

26

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

INFORMATION RELATING TO THE NOTEHOLDERS

 

1.                                      The Prudential Insurance Company of
America

c/o Prudential Capital Group

Two Prudential Plaza

180 North Stetson, Suite 5600

Chicago, IL  60601-6716

Attn:   Managing Director

Telephone: (312) 540-4204

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

SECURITY DOCUMENTS

 

1.

 

Security and Pledge Agreement dated July 1, 2008 between the Guarantors and the
Collateral Agent;

 

 

 

2.

 

Deposit Account Control Agreement dated July 1, 2008 between the Company, the
Collateral Agent and PNC Bank, National Association;

 

 

 

3.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Charleston County, SC;

 

 

 

4.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Kershaw County, SC;

 

 

 

5.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Berkeley, SC;

 

 

 

6.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Dorchester County, SC;

 

 

 

7.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Hampton County, SC;

 

 

 

8.

 

Mortgage, Assignment of Leases and Rents, Security Agreement and Fixture Filing
from the Subsidiary Guarantor to be recorded in Newberry County, SC;

 

 

 

9.

 

Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing from the Subsidiary Guarantor to be recorded in Dorchester
County, SC;

 

 

 

10.

 

Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing from the Subsidiary Guarantor to be recorded in Georgetown
County, SC;

 

 

 

11.

 

Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing from the Subsidiary Guarantor to be recorded in Berkeley County,
SC;

 

 

 

12.

 

Leasehold Mortgage, Assignment of Leases and Rents, Security Agreement and
Fixture Filing from the Subsidiary Guarantor to be recorded in Colleton County,
SC;

 

 

 

13.

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing from the Subsidiary Guarantor to be recorded in Halifax County, NC;

 

 

 

14.

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing from the Subsidiary Guarantor to be recorded in Northampton County, NC
(Aircraft property);

 

--------------------------------------------------------------------------------


 

15.

 

Deed of Trust, Assignment of Leases and Rents, Security Agreement and Fixture
Filing from the Subsidiary Guarantor to be recorded in Northampton County, NC;

 

--------------------------------------------------------------------------------

 

 

 
